Subprime Advantage Inc. 501 W. Broadway SuiteA-323 San Diego, CA 92101 Phone: (619) 871-1484 August 12, 2010 Mr. H. Christopher Owings Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Subprime Advantage, Inc. Registration Statement on Form S-1 (Filed on 2/11/10) File No. 333-164850 Dear Mr. Owings: Subprime Advantage Inc., hereby requests acceleration of effectiveness of the above referenced S-1 Registration Statement in accordance with Rule 461 under the Securities Act of 1933.We are requesting effectiveness as of 5:00 P.M. EST on Monday, August 16, 2010. In conjunction with this request for acceleration of the effective date of the above referenced registration statement, we acknowledge that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve us from our full responsibility for the adequacy and accuracy of the disclosure in the filing; and • we may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need any information to grant effectiveness, please advise. Please notify us upon effectiveness of the Registration at the fax number (619) 704-0556. Thank you for your assistance. Sincerely, /s/Molly Country Molly Country, President
